DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 01/06/2021. In the current amendments, claims 21-23 are cancelled and claims 1, 7, 8-12, 18, 20, and 24 are amended. Claims 1-20 and 24 are pending and have been examined.
In response to amendments and remarks filed on 01/06/2021, the objection to the Specification, the 35 U.S.C. 112(a) rejection to claims 1-20 and 24, and the 35 U.S.C. 112(b) rejection to claims 1-20 and 24 made in the previous Office Action have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leviathan et al. (US 9,842,166 B1) in view of Akbacak et al. (US 2015/0370787 A1).

Regarding Claim 1,
Leviathan et al. teaches a method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network for providing synthetic answers to a personal question (Fig. 1 teaches providing answers to a search query in a search engine system (communication platform) connected to a network; Col. 2 lines 4-11: “For example, the query can be formatted as a question based on a fact and the first node, and the fact can link the first node to the second node. The instructions, when executed by the at least one processor, can cause the system to display the fact associated with the answer. In one example embodiment, a computer system includes at least one processor and a memory storing a data graph and instructions.” teaches a method providing synthetic answers to a personal question in a system with memory and instructions executed by processor, see Fig. 3):
receiving a personal question from a person (Fig. 3 and Col. 11 lines 32-33: “As shown in FIG. 4B, in step S450 a query is received. The query may be structured as a question” teach receiving a question about a person such as “Who is the grandfather of Karina Jones?” from a user; Col. 8 lines 48-51: “System 100 may be in communication with client(s) 180 over network 160. Clients 180 may allow a user to submit queries to and receive a search result from search engine 110” teaches the queries/questions are received from users); 
extracting one or more entities from the personal question (Col. 12 lines 26-34: “In step S520 a data graph (e.g., data graph 124) is queried for an answer to a question based on the attribute and the input. In example implementations, an algorithm based on the attribute may be used to query the data graph. As discussed above, the algorithm may be used to traverse the data graph. For example, the data graph may be traversed, starting at an entity and/or node representing Karina Jones, using the algorithm. At the end of the traversal, if the algorithm is correct, the entity and/or node should represent Zach Jones” teaches extracting the entity “Karina Jones” from the question; also see Col. 11 lines 46-60); 
identifying one or more relations among the one or more entities based on the personal question (Col. 11 lines 46-60: “In step S455 the answer to the question is determined by following a path starting at the first entity (or node) and ending at a second entity (or node). For example, the answer to the question may be determined by following (e.g., using an algorithm) the path starting at X, and return the answer Y. In example embodiments, the search may further utilize an algorithm corresponding to the attribute and defining the path from the first entity to the second entity. Therefore, the search engine 110 may determine if there is an algorithm associated with the attribute (e.g., grandfather). Once found, the search engine 110 determines the answer of the question (e.g., infers the answer based on the algorithm) using the algorithm and X (e.g., Karina Jones) as the input or starting point. The search engine then may traverse the data graph until Y (e.g., Zach Jones) is found” teaches extracting an attribute (relation; “grandfather”) between entity (Karina Jones) and the new entity (Zach Jones) based on the personal question from a user about a person such as “Who is the grandfather of Karina Jones?”; also see Fig. 3 and Col. 11 lines 32-33);
...and presenting the one or more answers via a card to be displayed on a device operated by the person (Col. 9 lines 16-26: “The user interface 300 may include search results 305 from the graph-based data store. The search results 305 may represent facts about an entity for which there is no direct answer to the search or relationship in the data graph associated with the search. In the example of FIG. 3, the query requested the grandfather of Karina Jones, but the information from the data graph alone does not include a mechanism to determine this information. However, the search engine can be enhanced with an algorithm used to determine this information based on information in the data graph” teaches generating a card (see Fig. 3) displaying the answer to the question based on using an algorithm to enhance the system’s answering capability).
Leviathan et al. does not appear to explicitly teach matching the extracted one or more entities with person-centric entities in a person-centric space with respect to the user; matching the identified one or more relations with person-centric relations of the user in the person-centric space; generating, one or more answers based on at least one of the one or more entities that matches the person-centric entities and at least one of the one or more relations that matches the person-centric relations.
However, Akbacak et al. teaches matching the extracted one or more entities with person-centric entities in a person-centric space with respect to the user (Fig. 2 and pg. 6 [0049]: “Also shown in FIG. 2 is box 206 of user history information. In this example, the user history information includes past user interactions such as a previous query submitted by the user asking for movies by Roberto Benigni. Here, the entity "Roberto Benigni" and the entity relation "director" are identified from the user utterance and mapped (arrow 209) to knowledge graph 200” teach extracting entities such as "Roberto Benigni" from a previous query (question) submitted by a user (part of user history information provided in box 206) and mapping (matching) the entities with person-centric entities in knowledge graph 200; pg. 6 [0050]: “by mapping the example user history information provided in box 206 to the knowledge graph 200, the knowledge graph 200 becomes personalized to the user” teaches knowledge graph 200 corresponds to a person-centric space personalized to the user); 
matching the identified one or more relations with person-centric relations of the user in the person-centric space (Fig. 2 and pg. 6 [0049]: “Also shown in FIG. 2 is box 206 of user history information. In this example, the user history information includes past user interactions such as a previous query submitted by the user asking for movies by Roberto Benigni. Here, the entity "Roberto Benigni" and the entity relation "director" are identified from the user utterance and mapped (arrow 209) to knowledge graph 200” teach extracting entity relations such as "director" from a previous query (question) submitted by a user (part of user history information provided in box 206) and mapping (matching) the relation with person-centric relations in knowledge graph 200; pg. 6 [0050]: “by mapping the example user history information provided in box 206 to the knowledge graph 200, the knowledge graph 200 becomes personalized to the user” teaches knowledge graph 200 corresponds to a person-centric space personalized to the user);
generating, one or more answers based on at least one of the one or more entities that matches the person-centric entities and at least one of the one or more relations that matches the person-centric relations (Fig. 2 and pg. 6 [0049]: “Also shown in FIG. 2 is box 206 of user history information. In this example, the user history information includes past user interactions such as a previous query submitted by the user asking for movies by Roberto Benigni. Here, the entity "Roberto Benigni" and the entity relation "director" are identified from the user utterance and mapped (arrow 209) to knowledge graph 200” teach generating the answer, the movie "Life is Beautiful,” based on entities ("Roberto Benigni") and relations ("director") identified from the user utterance (query/question) and mapped to personalized knowledge graph 200 (person-centric space)).
Leviathan et al. and Akbacak et al. are analogous art because they are directed to entity-relation analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate matching the extracted one or more entities with person-centric entities in a person-centric space with respect to the user; matching the identified one or more relations with person-centric relations of the user in the person-centric space; generating, one or more answers based on at least one of the one or more entities that matches the person-centric entities and at least one of the one or more relations that matches the person-centric relations as taught by Akbacak et al. to the disclosed invention of Leviathan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a knowledge graph...to capture and model dynamic session context based on user interaction 
Regarding Claim 2,
Leviathan et al. in view of Akbacak et al. teaches the method according to claim 1.
Leviathan et al. further teaches further comprising: retrieving a model selected based on the personal question, wherein the selected model comprises one or more entity-relation arguments generated based on information associated with the person (Fig. 2 and Fig. 4B teach retrieving a graph data model based on the question in which Fig. 2 provides entity-relation arguments).
Regarding Claim 3,
Leviathan et al. in view of Akbacak et al. teaches the method according to claim 1.
Leviathan et al. further teaches further comprising: determining whether there is an exact match between the one or more entities and the selected model, and an exact match between the one or more relations and the selected model; and when there is an exact match between the one or more entities and the selected model and an exact match between the one or more relations and the selected model, obtaining a first set of answers from the selected model (Col. 11 lines 46-60: “In step S455 the answer to the question is determined by following a path starting at the first entity (or node) and ending at a second entity (or node). For example, the answer to the question may be determined by following (e.g., using an algorithm) the path starting at X, and return the answer Y. In example embodiments, the search may further utilize an algorithm corresponding to the attribute and defining the path from the first entity to the second entity. Therefore, the search engine 110 may determine if there is an algorithm associated with the attribute (e.g., grandfather). Once found, the search engine 110 determines the answer of the question (e.g., infers the answer based on the algorithm) using the algorithm and X (e.g., Karina Jones) as the input or starting point. The search engine then may traverse the data graph until Y (e.g., Zach Jones) is found” teaches determining the answer to a 
Regarding Claim 5,
Leviathan et al. in view of Akbacak et al. teaches the method according to claim 2.
Akbacak et al. further teaches wherein the selected model is trained using a machine learning system (pg. 8 [0067] teaches training a model using machine learning).
Leviathan et al. and Akbacak et al. are analogous art because they are directed to entity-relation analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the selected model is trained using a machine learning system as taught by Akbacak et al. to the disclosed invention of Leviathan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a knowledge graph...to capture and model dynamic session context based on user interaction information from usage history, such as session logs, that is mapped to the knowledge source” (Akbacak et al. pg. 1 [0005]).
Regarding Claim 6,
Leviathan et al. in view of Akbacak et al. teaches the method according to claim 2.
Akbacak et al. further teaches wherein each of the one or more entity-relation arguments indicates an aspect of person-centric knowledge associated with the person (Fig. 2 and pg. 6 [0050]: “by mapping the example user history information provided in box 206 to the knowledge graph 200, the knowledge graph 200 becomes personalized to the user” teach the knowledge graph 200, which contains multiple entity-relation pairs (arguments), indicate aspects of person-centric knowledge associated with the person; for example, a person purchasing a specific movie has knowledge of that movie).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein each of the one or more entity-relation arguments indicates an aspect of person-centric knowledge associated with the person as taught by Akbacak et al. to the disclosed invention of Leviathan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a knowledge graph...to capture and model dynamic session context based on user interaction information from usage history, such as session logs, that is mapped to the knowledge source” (Akbacak et al. pg. 1 [0005]).
Regarding Claim 8,
Leviathan et al. teaches a system having at least one processor, storage, and a communication platform connected to a network for providing synthetic answers to a personal question, the system comprising (Fig. 1 teaches providing answers to a search query in a search engine system (communication platform) connected to a network; Col. 2 lines 4-11: “For example, the query can be formatted as a question based on a fact and the first node, and the fact can link the first node to the second node. The instructions, when executed by the at least one processor, can cause the system to display the fact associated with the answer. In one example embodiment, a computer system includes at least one processor and a memory storing a data graph and instructions.” teaches a method providing synthetic answers to a personal question in a system with memory and instructions executed by processor, see Fig. 3):
a user interface implemented on the at least one processor and configured to receive a personal question from a person (Fig. 3 and Col. 11 lines 32-33: “As shown in FIG. 4B, in step S450 a query is received. The query may be structured as a question” teach receiving a question about a person such as Col. 8 lines 48-51: “System 100 may be in communication with client(s) 180 over network 160. Clients 180 may allow a user to submit queries to and receive a search result from search engine 110” teaches the queries/questions are received from users); 
an entity extractor implemented on the at least one processor and configured to extract one or more entities from the personal question (Col. 12 lines 26-34: “In step S520 a data graph (e.g., data graph 124) is queried for an answer to a question based on the attribute and the input. In example implementations, an algorithm based on the attribute may be used to query the data graph. As discussed above, the algorithm may be used to traverse the data graph. For example, the data graph may be traversed, starting at an entity and/or node representing Karina Jones, using the algorithm. At the end of the traversal, if the algorithm is correct, the entity and/or node should represent Zach Jones” teaches extracting the entity “Karina Jones” from the question and generating a new entity “Zach Jones” as the answer to the question by using an algorithm; Col. 2 lines 4-11 teaches processor; also see Col. 11 lines 46-60); 
a relation identifier implemented on the at least one processor and configured to identify one or more relations among the one or more entities based on the personal question (Col. 11 lines 46-60: “In step S455 the answer to the question is determined by following a path starting at the first entity (or node) and ending at a second entity (or node). For example, the answer to the question may be determined by following (e.g., using an algorithm) the path starting at X, and return the answer Y. In example embodiments, the search may further utilize an algorithm corresponding to the attribute and defining the path from the first entity to the second entity. Therefore, the search engine 110 may determine if there is an algorithm associated with the attribute (e.g., grandfather). Once found, the search engine 110 determines the answer of the question (e.g., infers the answer based on the algorithm) using the algorithm and X (e.g., Karina Jones) as the input or starting point. The search engine then may traverse the data graph until Y (e.g., Zach Jones) is found” teaches extracting an attribute (relation; “grandfather”) between entity (Karina Jones) and the new entity (Zach Jones) based on the personal question from a user about a person such as “Who is the grandfather of Karina Jones?”; also see Fig. 3 and Col. 11 lines 32-33; Col. 2 lines 4-11 teaches processor; also see Col. 11 lines 46-60);
...and present the one or more answers via a card to be displayed on a device operated by the person (Col. 9 lines 16-26: “The user interface 300 may include search results 305 from the graph-based data store. The search results 305 may represent facts about an entity for which there is no direct answer to the search or relationship in the data graph associated with the search. In the example of FIG. 3, the query requested the grandfather of Karina Jones, but the information from the data graph alone does not include a mechanism to determine this information. However, the search engine can be enhanced with an algorithm used to determine this information based on information in the data graph” teaches generating a card (see Fig. 3) displaying the answer to the question based on using an algorithm to enhance the system’s answering capability; Col. 2 lines 4-11 teaches processor).
Leviathan et al. does not appear to explicitly teach a synthetic answer engine implemented on the at least one processor and configured to match the extracted one or more entities with person-centric entities in a person-centric space with respect to the user, match the identified one or more relations with person-centric relations of the user in the person-centric space, generate, one or more answers based on at least one of the one or more entities that matches the person-centric entities and at least one of the one or more relations that matches the person-centric relations.
However, Akbacak et al. teaches a synthetic answer engine implemented on the at least one processor and configured to match the extracted one or more entities with person-centric entities in a person-centric space with respect to the user (Fig. 2 and pg. 6 [0049]: “Also shown in FIG. 2 is box 206 of user history information. In this example, the user history information includes past user interactions such as a previous query submitted by the user asking for movies by Roberto Benigni. Here, the entity "Roberto Benigni" and the entity relation "director" are identified from the user utterance and mapped (arrow 209) to knowledge graph 200” teach extracting entities such as "Roberto Benigni" from a previous query (question) submitted by a user (part of user history information provided in box 206) and mapping (matching) the entities with person-centric entities in knowledge graph 200; pg. 6 [0050]: “by mapping the example user history information provided in box 206 to the knowledge graph 200, the knowledge graph 200 becomes personalized to the user” teaches knowledge graph 200 corresponds to a person-centric space personalized to the user; pg. 15 [0119]- [0120] teaches processor implementing the steps of the invention); 
match the identified one or more relations with person-centric relations of the user in the person-centric space (Fig. 2 and pg. 6 [0049]: “Also shown in FIG. 2 is box 206 of user history information. In this example, the user history information includes past user interactions such as a previous query submitted by the user asking for movies by Roberto Benigni. Here, the entity "Roberto Benigni" and the entity relation "director" are identified from the user utterance and mapped (arrow 209) to knowledge graph 200” teach extracting entity relations such as "director" from a previous query (question) submitted by a user (part of user history information provided in box 206) and mapping (matching) the relation with person-centric relations in knowledge graph 200; pg. 6 [0050]: “by mapping the example user history information provided in box 206 to the knowledge graph 200, the knowledge graph 200 becomes personalized to the user” teaches knowledge graph 200 corresponds to a person-centric space personalized to the user);
generate, one or more answers based on at least one of the one or more entities that matches the person-centric entities and at least one of the one or more relations that matches the person-centric relations (Fig. 2 and pg. 6 [0049]: “Also shown in FIG. 2 is box 206 of user history information. In this example, the user history information includes past user interactions such as a previous query submitted by the user asking for movies by Roberto Benigni. Here, the entity "Roberto Benigni" and the entity relation "director" are identified from the user utterance and mapped (arrow 209) to knowledge graph 200” teach generating the answer, the movie "Life is Beautiful,” based on entities ("Roberto Benigni") and relations ("director") identified from the user utterance (query/question) and mapped to personalized knowledge graph 200 (person-centric space)).
Leviathan et al. and Akbacak et al. are analogous art because they are directed to entity-relation analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate a synthetic answer engine implemented on the at least one processor and configured to match the extracted one or more entities with person-centric entities in a person-centric space with respect to the user, match the identified one or more relations with person-centric relations of the user in the person-centric space, generate, one or more answers based on at least one of the one or more entities that matches the person-centric entities and at least one of the one or more relations that matches the person-centric relations as taught by Akbacak et al. to the disclosed invention of Leviathan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a knowledge graph...to capture and model dynamic session context based on user interaction information from usage history, such as session logs, that is mapped to the knowledge source” (Akbacak et al. pg. 1 [0005]).
Regarding Claim 9,
Leviathan et al. in view of Akbacak et al. teaches the system according to claim 8. 
Leviathan et al. further teaches wherein the synthetic answer engine is further configured to retrieve a model selected based on the personal question, wherein the selected model comprises one or more entity-relation arguments generated based on information associated with the person (Fig. 2 and Fig. 4B teach retrieving a graph data model based on the question in which Fig. 2 provides entity-relation arguments; Col. 2 lines 4-11 teaches processor).
Regarding Claim 10,
Leviathan et al. in view of Akbacak et al. teaches the system according to claim 8.
Leviathan et al. further teaches wherein the synthetic answer engine comprises: an exact match decision module implemented on the at least one processor and configured to determine whether there is an exact match between the one or more entities and the selected model, and an exact match between the one or more relations and the selected model; and when there is an exact match between the one or more entities and the selected model and an exact match between the one or more relations and the selected model, obtaining a first set of answers from the selected model (Col. 11 lines 46-60: “In step S455 the answer to the question is determined by following a path starting at the first entity (or node) and ending at a second entity (or node). For example, the answer to the question may be determined by following (e.g., using an algorithm) the path starting at X, and return the answer Y. In example embodiments, the search may further utilize an algorithm corresponding to the attribute and defining the path from the first entity to the second entity. Therefore, the search engine 110 may determine if there is an algorithm associated with the attribute (e.g., grandfather). Once found, the search engine 110 determines the answer of the question (e.g., infers the answer based on the algorithm) using the algorithm and X (e.g., Karina Jones) as the input or starting point. The search engine then may traverse the data graph until Y (e.g., Zach Jones) is found” teaches determining the answer to a question by traversing a graph model and finding an exact match of the input entity and attribute (relation); Col. 2 lines 4-11 teaches processor).
Regarding Claim 12,
Claim 12 is directed to the non-transitory machine-readable medium of at least some of the steps cited above in Claim 1. Therefore, Claim 12 is rejected under the same rationale as Claim 1.
Leviathan et al. further teaches a non-transitory machine-readable medium having information recorded thereon for providing synthetic answers to a personal question, wherein the information, when read by the machine, causes the machine to perform the following (Fig. 1 teaches providing answers to a search query in a search engine system (communication platform) connected to a network; Col. 2 lines 4-11: “For example, the query can be formatted as a question based on a fact and the first node, and the fact can link the first node to the second node. The instructions, when executed by the at least one processor, can cause the system to display the fact associated with the answer. In one example embodiment, a computer system includes at least one processor and a memory storing a data graph and instructions.” teaches a method providing synthetic answers to a personal question in a system with memory and instructions executed by processor, see Fig. 3; Col. 15 lines 31-42 teaches non-transitory machine-readable medium).
Regarding Claim 13,
Leviathan et al. in view of Akbacak et al. teaches the non-transitory machine-readable medium of claim 12. Claim 13 is directed to the non-transitory machine-readable medium of at least some of the steps cited above in Claim 2. Therefore, Claim 13 is rejected under the same rationale as Claim 2.
Regarding Claim 14,
Leviathan et al. in view of Akbacak et al. teaches the non-transitory machine-readable medium of claim 12. Claim 14 is directed to the non-transitory machine-readable medium of at least some of the steps cited above in Claim 3. Therefore, Claim 14 is rejected under the same rationale as Claim 3.
Leviathan et al. further teaches wherein the information, when read by the machine, causes the machine to further perform the following (Fig. 1 teaches providing answers to a search query in a search engine system (communication platform) connected to a network; Col. 2 lines 4-11: “For example, the query can be formatted as a question based on a fact and the first node, and the fact can link the first node to the second node. The instructions, when executed by the at least one processor, can cause the system to display the fact associated with the answer. In one example embodiment, a computer system includes at least one processor and a memory storing a data graph and instructions.” teaches a method providing synthetic answers to a personal question in a system with memory and instructions executed by processor, see Fig. 3; Col. 15 lines 31-42 teaches non-transitory machine-readable medium).
Regarding Claim 16,
Leviathan et al. in view of Akbacak et al. teaches the system according to claim 8.
Akbacak et al. further teaches wherein the selected model is trained using a machine learning system (pg. 8 [0067] teaches training a model using machine learning).
Leviathan et al. and Akbacak et al. are analogous art because they are directed to entity-relation analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the selected model is trained using a machine learning system as taught by Akbacak et al. to the disclosed invention of Leviathan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a knowledge graph...to capture and model dynamic session context based on user interaction information from usage history, such as session logs, that is mapped to the knowledge source” (Akbacak et al. pg. 1 [0005]).
Regarding Claim 17,
Leviathan et al. in view of Akbacak et al. teaches the system according to claim 9.
Akbacak et al. further teaches wherein each of the one or more entity-relation arguments indicates an aspect of person-centric knowledge associated with the person (Fig. 2 and pg. 6 [0050]: “by mapping the example user history information provided in box 206 to the knowledge graph 200, the knowledge graph 200 becomes personalized to the user” teach the knowledge graph 200, which 
Leviathan et al. and Akbacak et al. are analogous art because they are directed to entity-relation analysis.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein each of the one or more entity-relation arguments indicates an aspect of person-centric knowledge associated with the person as taught by Akbacak et al. to the disclosed invention of Leviathan et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a knowledge graph...to capture and model dynamic session context based on user interaction information from usage history, such as session logs, that is mapped to the knowledge source” (Akbacak et al. pg. 1 [0005]).
Regarding Claim 19,
Leviathan et al. in view of Akbacak et al. teaches the non-transitory machine-readable medium of claim 12. Claim 19 is directed to the non-transitory machine-readable medium of at least some of the steps cited above in Claim 5. Therefore, Claim 19 is rejected under the same rationale as Claim 5.

Claims 7, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leviathan et al. (US 9,842,166 B1) in view of Akbacak et al. (US 2015/0370787 A1) and further in view of Taubman et al. (US 9,679,568 B1).
Regarding Claim 7,
Leviathan et al. in view of Akbacak et al. teaches the method according to claim 1.
Leviathan et al. in view of Akbacak et al. does not appear to explicitly teach further comprising: determining validities of the one or more answers; and when it is determined that one answer is invalid, generating a list of tasks to search for information that validates the answer.
However, Taubman et al. teaches further comprising: determining validities of the one or more answers (Col. 23 lines 22-26: “In another example, as shown in FIG. 12A, a user 105 may ask a question to a user device 110. For example, the user 105 may ask the question "Who wrote the Declaration of Independence?" As shown in FIG. 12B, the user device 110 may output an answer, such as "John Hancock."” teaches that the answer is provided by a user device, which is a machine, thus rendering the answer to be an artificial, or synthetic, answer; Col. 23 lines 32-36: “As shown in FIG. 12E, the user device 110 may store an indication that the feedback-specifically, the phrase "I don't think so," in this example-may identify that an answer is not relevant to an asked question. In other words, this indication may indicate that this feedback is provided by a user when an answer is not a strong answer” teaches identifying whether the answer is relevant to the question and whether the answer is a strong answer, which is a form of determining the validity of the answer); 
and when it is determined that one answer is invalid, generating a list of tasks to search for information that validates the answer (Col. 23 line 65 to Col. 24 line 36 provides an example of the system receiving a question, providing an answer, and determining the validity of the answer: “Referring to the example scenario shown in FIG. 2A, user device 305 may receive the question "What was the highest grossing romantic comedy of 2003?"… Referring to the example scenario shown in FIG. 2B, user device 305 may output the answer "Gigli."… Referring to the example scenario shown in FIG. 2C, user device 305 may receive the feedback "That can't be right."”; to continue with the example, Col. 24 lines 47-61: “Assume, for instance, that user device 305 identifies a feedback score of 0.0 for the feedback “That can't be right.” Process 1300 may further include determining whether the feedback score is less than a threshold feedback score (block 1330). For example, assume that the threshold feedback score is 0.2. Continuing with the above example, user device 305 may determine that the feedback score of 0.0, associated with the feedback “That can't be right,” is less than the threshold feedback score. In some implementations, the system may determine the predetermined feedback score is lower than a threshold, and classify the feedback as negative feedback. In some implementations, the confidence score associated with the answer is adjusted lower based on classifying the feedback as negative feedback” teaches lowering the confidence score of the answer based on the negative feedback score, which corresponds to determining the answer is invalid; the feedback “That can’t be right” with a feedback score of 0.0, which is below a threshold, reasonably renders that the answer provided has been determined to be incorrect, or invalid; Fig. 13 indicates that in response to identifying that the answer is invalid through feedback score analysis at step 1330, the system then generates steps 1335 (“Generate follow-up question…”) and 1340 (“Output follow-up answer”), which reasonably corresponds to generating a list of tasks (generating follow-up question and answer are tasks) to search for information that validates the answer; to continue with the above example, the system might output a follow-up answer to the question: “the follow-up answer may be, for example, '"How to Lose a Guy in 10 Days' may be a better answer,"” (Col. 25 lines 30-32); the suggestion that the follow-up answer “may be a better answer” to the original answer corresponds to validating the original synthetic answer provided by the system; in this case, the validation is in a form of indicating that the follow-up answer is a better answer than the original answer, or that the original answer was invalid).
Leviathan et al., Akbacak et al., and Taubman et al. are analogous art because they are directed to relational models of knowledge.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising: determining validities of the one or more answers; and when it is determined that one answer is invalid, generating a list of tasks to search for 
One of ordinary skill in the arts would have been motivated to make this modification in order to improve answers through analyzing users' feedback (Taubman et al. Col. 2 lines 45-48).
Regarding Claim 18,
Leviathan et al. in view of Akbacak et al. teaches the system according to claim 8.
Leviathan et al. in view of Akbacak et al. does not appear to explicitly teach wherein the synthetic answer engine is further configured to determine validities of the one or more answers; and when it is determined that one answer is invalid, generate a list of tasks to search for information that validates the answer.
However, Taubman et al. teaches wherein the synthetic answer engine is further configured to determine validities of the one or more answers (Col. 23 lines 22-26: “In another example, as shown in FIG. 12A, a user 105 may ask a question to a user device 110. For example, the user 105 may ask the question "Who wrote the Declaration of Independence?" As shown in FIG. 12B, the user device 110 may output an answer, such as "John Hancock."” teaches that the answer is provided by a user device, which is a machine, thus rendering the answer to be an artificial, or synthetic, answer; Col. 23 lines 32-36: “As shown in FIG. 12E, the user device 110 may store an indication that the feedback-specifically, the phrase "I don't think so," in this example-may identify that an answer is not relevant to an asked question. In other words, this indication may indicate that this feedback is provided by a user when an answer is not a strong answer” teaches identifying whether the answer is relevant to the question and whether the answer is a strong answer, which is a form of determining the validity of the answer); 
and when it is determined that one answer is invalid, generate a list of tasks to search for information that validates the answer (Col. 23 line 65 to Col. 24 line 36 provides an example of the system receiving a question, providing an answer, and determining the validity of the answer: “Referring to the example scenario shown in FIG. 2A, user device 305 may receive the question "What was the highest grossing romantic comedy of 2003?"… Referring to the example scenario shown in FIG. 2B, user device 305 may output the answer "Gigli."… Referring to the example scenario shown in FIG. 2C, user device 305 may receive the feedback "That can't be right."”; to continue with the example, Col. 24 lines 47-61: “Assume, for instance, that user device 305 identifies a feedback score of 0.0 for the feedback “That can't be right.” Process 1300 may further include determining whether the feedback score is less than a threshold feedback score (block 1330). For example, assume that the threshold feedback score is 0.2. Continuing with the above example, user device 305 may determine that the feedback score of 0.0, associated with the feedback “That can't be right,” is less than the threshold feedback score. In some implementations, the system may determine the predetermined feedback score is lower than a threshold, and classify the feedback as negative feedback. In some implementations, the confidence score associated with the answer is adjusted lower based on classifying the feedback as negative feedback” teaches lowering the confidence score of the answer based on the negative feedback score, which corresponds to determining the answer is invalid; the feedback “That can’t be right” with a feedback score of 0.0, which is below a threshold, reasonably renders that the answer provided has been determined to be incorrect, or invalid; Fig. 13 indicates that in response to identifying that the answer is invalid through feedback score analysis at step 1330, the system then generates steps 1335 (“Generate follow-up question…”) and 1340 (“Output follow-up answer”), which reasonably corresponds to generating a list of tasks (generating follow-up question and answer are tasks) to search for information that validates the answer; to continue with the above example, the system might output a follow-up answer to the question: “the follow-up answer may be, for example, '"How to Lose a Guy in 10 Days' may be a better answer,"” (Col. 25 lines 30-32); the suggestion that the follow-up answer “may be a better answer” to the original answer corresponds to validating the original synthetic answer provided by the system; in this case, the validation is in a form of 
Leviathan et al., Akbacak et al., and Taubman et al. are analogous art because they are directed to relational models of knowledge.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the synthetic answer engine is further configured to determine validities of the one or more answers; and when it is determined that one answer is invalid, generate a list of tasks to search for information that validates the answer as taught by Taubman et al. to the disclosed invention of Leviathan et al. in view of Akbacak et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to improve answers through analyzing users' feedback (Taubman et al. Col. 2 lines 45-48).
Regarding Claim 20,
Leviathan et al. in view of Akbacak et al. teaches the non-transitory machine-readable medium of claim 12.
Leviathan et al. in view of Akbacak et al. does not appear to explicitly teach wherein the information, when read by the machine, causes the machine to further perform the following: determining validities of the one or more answers; and when it is determined that one answer is invalid, generating a list of tasks to search for information that validates the answer.
However, Taubman et al. teaches wherein the information, when read by the machine, causes the machine to further perform the following: determining validities of the one or more answers (Col. 23 lines 22-26: “In another example, as shown in FIG. 12A, a user 105 may ask a question to a user device 110. For example, the user 105 may ask the question "Who wrote the Declaration of Independence?" As shown in FIG. 12B, the user device 110 may output an answer, such as "John Hancock."” teaches that the answer is provided by a user device, which is a machine, thus rendering the answer to be an Col. 23 lines 32-36: “As shown in FIG. 12E, the user device 110 may store an indication that the feedback-specifically, the phrase "I don't think so," in this example-may identify that an answer is not relevant to an asked question. In other words, this indication may indicate that this feedback is provided by a user when an answer is not a strong answer” teaches identifying whether the answer is relevant to the question and whether the answer is a strong answer, which is a form of determining the validity of the answer); 
when it is determined that one answer is invalid, generating a list of tasks to search for information that validates the answer (Col. 23 line 65 to Col. 24 line 36 provides an example of the system receiving a question, providing an answer, and determining the validity of the answer: “Referring to the example scenario shown in FIG. 2A, user device 305 may receive the question "What was the highest grossing romantic comedy of 2003?"… Referring to the example scenario shown in FIG. 2B, user device 305 may output the answer "Gigli."… Referring to the example scenario shown in FIG. 2C, user device 305 may receive the feedback "That can't be right."”; to continue with the example, Col. 24 lines 47-61: “Assume, for instance, that user device 305 identifies a feedback score of 0.0 for the feedback “That can't be right.” Process 1300 may further include determining whether the feedback score is less than a threshold feedback score (block 1330). For example, assume that the threshold feedback score is 0.2. Continuing with the above example, user device 305 may determine that the feedback score of 0.0, associated with the feedback “That can't be right,” is less than the threshold feedback score. In some implementations, the system may determine the predetermined feedback score is lower than a threshold, and classify the feedback as negative feedback. In some implementations, the confidence score associated with the answer is adjusted lower based on classifying the feedback as negative feedback” teaches lowering the confidence score of the answer based on the negative feedback score, which corresponds to determining the answer is invalid; the feedback “That can’t be right” with a feedback score of 0.0, which is below a threshold, reasonably Fig. 13 indicates that in response to identifying that the answer is invalid through feedback score analysis at step 1330, the system then generates steps 1335 (“Generate follow-up question…”) and 1340 (“Output follow-up answer”), which reasonably corresponds to generating a list of tasks (generating follow-up question and answer are tasks) to search for information that validates the answer; to continue with the above example, the system might output a follow-up answer to the question: “the follow-up answer may be, for example, '"How to Lose a Guy in 10 Days' may be a better answer,"” (Col. 25 lines 30-32); the suggestion that the follow-up answer “may be a better answer” to the original answer corresponds to validating the original synthetic answer provided by the system; in this case, the validation is in a form of indicating that the follow-up answer is a better answer than the original answer, or that the original answer was invalid).
Leviathan et al., Akbacak et al., and Taubman et al. are analogous art because they are directed to relational models of knowledge.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the information, when read by the machine, causes the machine to further perform the following: determining validities of the one or more answers; and when it is determined that one answer is invalid, generating a list of tasks to search for information that validates the answer as taught by Taubman et al. to the disclosed invention of Leviathan et al. in view of Akbacak et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to improve answers through analyzing users' feedback (Taubman et al. Col. 2 lines 45-48).

Claims 4, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leviathan et al. (US 9,842,166 B1) in view of Akbacak et al. (US 2015/0370787 A1) and further in view of Kuchmann-Beauger et al. (US 8,935,277 B2).
Regarding Claim 4,
Leviathan et al. in view of Akbacak et al. teaches the method according claim 3.
Leviathan et al. in view of Akbacak et al. does not appear to explicitly teach further comprising: when there is no exact match between the one or more entities and the selected model or there is no exact match between the one or more relations and the selected model, obtaining a second set of answers from the selected model that satisfy a first fuzzy match between the one or more entities and the selected model and a second fuzzy match between the one or more relations and the selected model.
However, Kuchmann-Beauger et al. teaches further comprising: when there is no exact match between the one or more entities and the selected model or there is no exact match between the one or more relations and the selected model, obtaining a second set of answers from the selected model that satisfy a first fuzzy match between the one or more entities and the selected model and a second fuzzy match between the one or more relations and the selected model (Col. 9 line 62 to Col 10 line 22 provides a detailed description of Fig. 2 step 240 “Match the parsed query to a pattern”, which includes identifying whether there is a match between the parsed query (in the form of entities and relations) to the model; Col. 10 lines 63-67: “when exact matching of the input question to a pattern is not possible, partial matching of patterns is invoked. Partial matching of patterns involve matching sub-patterns, that are part of defined patterns, and producing technical queries that correspond to the longest matched sub-pattern” teaches that when exact match is not possible, partial match (which reasonably corresponds to fuzzy match) is invoked; Col. 10 lines 24-28: “Another exemplary BI question is "What is the revenue in Germany?" The exemplary question may be matched by the following pattern: Pattern (1): 'REL(WHQ, LEMMA(be)) SL(MEA)+ REL(TOKEN(in), SL(MEM))*” teaches a question and its corresponding pattern, which includes the identification of entity and relation; referring back to the aforementioned example of Pattern (1), Col. 11 lines 2-13: “in Pattern (1) it may be desirable that "REL(WHQ, LEMMA(be))" is represented as distinct sub-pattern since numerous questions may contain that structure, for example, the sub-pattern may be defined as PATTERN(wh_be). Another sub-pattern of Pattern (1) that may be defined is PATTERN(in_filter) that represents a filter expression such as "in Germany". In one embodiment, a pattern may involve nested sub-patterns. Sub-patterns allow for partial matching of questions. Pattern (2) below represents Pattern (1) with defined sub-patterns: Pattern (2): PATTERN (wh_be) SL (MEA)+PATTERN (in_filter)” teaches the use of partial matching (fuzzy matching) through matching sub-patterns instead of full patterns, a process that involves matching the entity of type “MEA” (in the example, the entity of type MEA is “revenue”; see Col. 10 lines 36-38) and relation of type as represented by “PATTERN(in_filter)” (in the example, this sub-pattern represents a relation such as “in Germany”); Col. 8 lines 11-13: “If a question matches a pattern, then a technical query associated with the pattern is triggered to query data sources 170 to retrieve the answer” further teaches that when there is a match (which includes determining match of both entities and relation; in the case of partial matching, it would be matching of sub-patterns as discussed above in Col. 10 lines 63-67), answer corresponding to the question is retrieved, which corresponds to obtaining a second set of answers).
Leviathan et al., Akbacak et al., and Kuchmann-Beauger et al. are analogous art because they are directed to relational models of knowledge.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate further comprising: when there is no exact match between the one or more entities and the selected model or there is no exact match between the one or more relations and the selected model, obtaining a second set of answers from the selected model that satisfy a first 
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a pattern matcher because “[p]atterns are flexible means for, specifying, matching and recognizing strings of text” (Kuchmann-Beauger et al. Col. 7 lines 64-65).
Regarding Claim 11,
Leviathan et al. in view of Akbacak et al. teaches the system according to claim 10.
Leviathan et al. in view of Akbacak et al. does not appear to explicitly teach further comprising: when there is no exact match between the one or more entities and the selected model or there is no exact match between the one or more relations and the selected model, obtaining a second set of answers from the selected model that satisfy a first fuzzy match between the one or more entities and the selected model and a second fuzzy match between the one or more relations and the selected model.
However, Kuchmann-Beauger et al. teaches further comprising: a fuzzy match decision module implemented on the at least one processor and configured to determine a first fuzzy match between the one or more entities and the selected model and a second fuzzy match between the one or more relations and the selected model, wherein the synthetic answer engine is further configured to obtain a second set of answers from the selected model (Col. 9 line 62 to Col 10 line 22 provides a detailed description of Fig. 2 step 240 “Match the parsed query to a pattern”, which includes identifying whether there is a match between the parsed query (in the form of entities and relations) to the model; Col. 10 lines 63-67: “when exact matching of the input question to a pattern is not possible, partial matching of patterns is invoked. Partial matching of patterns involve matching sub-patterns, that are part of defined patterns, and producing technical queries that correspond to the longest matched sub-pattern” teaches that when exact match is not possible, partial match (which reasonably corresponds to fuzzy match) is invoked; Col. 10 lines 24-28: “Another exemplary BI question is "What is the revenue in Germany?" The exemplary question may be matched by the following pattern: Pattern (1): 'REL(WHQ, LEMMA(be)) SL(MEA)+ REL(TOKEN(in), SL(MEM))*” teaches a question and its corresponding pattern, which includes the identification of entity and relation; referring back to the aforementioned example of Pattern (1), Col. 11 lines 2-13: “in Pattern (1) it may be desirable that "REL(WHQ, LEMMA(be))" is represented as distinct sub-pattern since numerous questions may contain that structure, for example, the sub-pattern may be defined as PATTERN(wh_be). Another sub-pattern of Pattern (1) that may be defined is PATTERN(in_filter) that represents a filter expression such as "in Germany". In one embodiment, a pattern may involve nested sub-patterns. Sub-patterns allow for partial matching of questions. Pattern (2) below represents Pattern (1) with defined sub-patterns: Pattern (2): PATTERN (wh_be) SL (MEA)+PATTERN (in_filter)” teaches the use of partial matching (fuzzy matching) through matching sub-patterns instead of full patterns, a process that involves matching the entity of type “MEA” (in the example, the entity of type MEA is “revenue”; see Col. 10 lines 36-38) and relation of type as represented by “PATTERN(in_filter)” (in the example, this sub-pattern represents a relation such as “in Germany”); Col. 8 lines 11-13: “If a question matches a pattern, then a technical query associated with the pattern is triggered to query data sources 170 to retrieve the answer” further teaches that when there is a match (which includes determining match of both entities and relation; in the case of partial matching, it would be matching of sub-patterns as discussed above in Col. 10 lines 63-67), answer corresponding to the question is retrieved, which corresponds to obtaining a second set of answers).
Leviathan et al., Akbacak et al., and Kuchmann-Beauger et al. are analogous art because they are directed to relational models of knowledge.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to further comprising: a fuzzy match decision module implemented on the at least 
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a pattern matcher because “[p]atterns are flexible means for, specifying, matching and recognizing strings of text” (Kuchmann-Beauger et al. Col. 7 lines 64-65).
Regarding Claim 15,
Leviathan et al. in view of Akbacak et al. teaches the non-transitory machine-readable medium of claim 14.
Leviathan et al. in view of Akbacak et al. does not appear to explicitly teach wherein the information, when read by the machine, causes the machine to further perform the following: when there is no exact match between the one or more entities and the selected model or there is no exact match between the one or more relations and the selected model, obtaining a second set of answers from the selected model that satisfy a first fuzzy match between the one or more entities and the selected model and a second fuzzy match between the one or more relations and the selected model.
However, Kuchmann-Beauger et al. teaches wherein the information, when read by the machine, causes the machine to further perform the following: when there is no exact match between the one or more entities and the selected model or there is no exact match between the one or more relations and the selected model, obtaining a second set of answers from the selected model that satisfy a first fuzzy match between the one or more entities and the selected model and a second fuzzy match between the one or more relations and the selected model (Col. 9 line 62 to Col 10 line 22 provides a detailed description of Fig. 2 step 240 “Match the parsed query to a pattern”, which includes identifying Col. 10 lines 63-67: “when exact matching of the input question to a pattern is not possible, partial matching of patterns is invoked. Partial matching of patterns involve matching sub-patterns, that are part of defined patterns, and producing technical queries that correspond to the longest matched sub-pattern” teaches that when exact match is not possible, partial match (which reasonably corresponds to fuzzy match) is invoked; Col. 10 lines 24-28: “Another exemplary BI question is "What is the revenue in Germany?" The exemplary question may be matched by the following pattern: Pattern (1): 'REL(WHQ, LEMMA(be)) SL(MEA)+ REL(TOKEN(in), SL(MEM))*” teaches a question and its corresponding pattern, which includes the identification of entity and relation; referring back to the aforementioned example of Pattern (1), Col. 11 lines 2-13: “in Pattern (1) it may be desirable that "REL(WHQ, LEMMA(be))" is represented as distinct sub-pattern since numerous questions may contain that structure, for example, the sub-pattern may be defined as PATTERN(wh_be). Another sub-pattern of Pattern (1) that may be defined is PATTERN(in_filter) that represents a filter expression such as "in Germany". In one embodiment, a pattern may involve nested sub-patterns. Sub-patterns allow for partial matching of questions. Pattern (2) below represents Pattern (1) with defined sub-patterns: Pattern (2): PATTERN (wh_be) SL (MEA)+PATTERN (in_filter)” teaches the use of partial matching (fuzzy matching) through matching sub-patterns instead of full patterns, a process that involves matching the entity of type “MEA” (in the example, the entity of type MEA is “revenue”; see Col. 10 lines 36-38) and relation of type as represented by “PATTERN(in_filter)” (in the example, this sub-pattern represents a relation such as “in Germany”); Col. 8 lines 11-13: “If a question matches a pattern, then a technical query associated with the pattern is triggered to query data sources 170 to retrieve the answer” further teaches that when there is a match (which includes determining match of both entities and relation; in the case of partial matching, it would be matching of sub-patterns as discussed above in Col. 10 lines 63-67), answer corresponding to the question is retrieved, which corresponds to obtaining a second set of answers).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the information, when read by the machine, causes the machine to further perform the following: when there is no exact match between the one or more entities and the selected model or there is no exact match between the one or more relations and the selected model, obtaining a second set of answers from the selected model that satisfy a first fuzzy match between the one or more entities and the selected model and a second fuzzy match between the one or more relations and the selected model as taught by Kuchmann-Beauger et al. to the disclosed invention of Leviathan et al. in view of Akbacak et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a pattern matcher because “[p]atterns are flexible means for, specifying, matching and recognizing strings of text” (Kuchmann-Beauger et al. Col. 7 lines 64-65).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Leviathan et al. (US 9,842,166 B1) in view of Akbacak et al. (US 2015/0370787 A1) and further in view of Sonmez et al. (US 2015/0095303 A1).
Regarding Claim 24,
Leviathan et al. in view of Akbacak et al. teaches the method according to claim 1.
Leviathan et al. in view of Akbacak et al. does not appear to explicitly teach wherein the person-centric space is constructed by cross- linking information from public space, semi-private space, and private space and projecting the cross-linked information from the public space, semi-private space, and private space onto the person-centric space.
Sonmez et al. teaches wherein the person-centric space is constructed by cross- linking information from public space, semi-private space, and private space and projecting the cross-linked information from the public space, semi-private space, and private space onto the person-centric space (pg. 4 [0033]: “RICE's flexible data format may allow enterprises to harvest a wide variety of disparate data sources and seamlessly merge the data sources into a homogenous format, which may connect or link entities regardless of where the entities are extracted from. In summary, the disclosed RICE platform 200 may facilitate enterprises to leverage data by (1) increasing the discoverability of enterprise data, (2) enabling interoperability between entities, (3) enabling interoperability with external data sources, (4) increasing the internal reuse of knowledge across products, and (5) increasing the efficiency of knowledge management” teaches generating a person-centric space by linking information from disparate sources, including enterprise data (corresponds to data from semi-private and private space) and external data (corresponds to data from public space; also see pg. 2 [0022], which teaches a data source can be Web 1.0; pg. 3 [0030]: “One of ordinary skill in the art would recognize that various graph databases may be leveraged herein, including InfiniteGraph, Neo4j, FlockDB, GraphDB, Titan, OrientDB, and semantic stores (e.g., Virtuoso, Apache TDB, andAllegroGraph). Entity-related information may be collected from internal and/or external sources (e.g., metadata, social media feeds, etc.) with respect to an enterprise and then stored in the knowledge base 254 in a graph structure. Edges of the knowledge base 254 may refer to relations between entities” teaches collecting data from internal (semi-private and private space) and external (public space) data stored in knowledge bases (databases)).
Leviathan et al., Akbacak et al., and Sonmez et al. are analogous art because they are directed to question (query) and answer (search result) systems.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the person-centric space is constructed by cross- linking 
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage the implementation of “enabling interoperability with external data sources,...increasing the internal reuse of knowledge across products, and...increasing the efficiency of knowledge management” (Sonmez et al. pg. 4 [0033]). 

Response to Arguments
Applicant's arguments filed on 01/06/2021 with respect to the 35 U.S.C. 103 rejection to claims 1-20 and 24 have been fully considered but they are not persuasive. Applicant asserts that Leviathan et al. does not teach limitations of amended independent claim 1, but does not provide any arguments (Remarks, pg. 16). Please see the current rejection in how Leviathan et al. teaches some of the limitations of amended claim 1. Arguments for the rejection of each of the independent claims directed to Sonmez and Allen are moot because these references are no longer relied upon for the rejection of the independent claims. This response is also applicable to arguments with respect to independent claims 8 and 12 and respective dependent claims of claims 1, 8, and 12.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Y.C./               Examiner, Art Unit 2125                      

/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125